PER CURIAM:
Thomas V. Prevenslik appeals the district court’s order dismissing his action filed pursuant to the False Claims Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States of America, Ex Rel Prevenslik v. University of Wash., No. CA-02-1-80-MJG (D. Md. filed June 20, 2003; entered June 23, 2003). We deny the motions for oral argument and for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED